               Case 2:17-cv-01446-JCM-VCF Document 3 Filed 05/06/20 Page 1 of 2




1                                          UNITED STATES DISTRICT COURT

2                                               DISTRICT OF NEVADA

3                                                            ***
         NATHAN CAMPBELL SR,
4                                                                 2:17-cv-01446-JCM-VCF
                              Plaintiff,
5                                                                 ORDER
         vs.
6
                                                                  Initiating Document (ECF No. 1); Complaint
7
                                                                  (ECF No. 1-1)
         REGIONAL JUSTICE CRT, et al.,
8                              Defendants.
9              Before the Court is pro se plaintiff Nathan Campbell’s complaint. (ECF No. 1-1). The Clerk
10   docketed Campbell’s complaint on May 17, 2017, noting that plaintiff submitted his complaint to this
11   Court, but he did not pay the required filing fee or file an application to proceed in forma pauperis. (ECF
12   No. 1). On May 24, 2017, the Clerk sent Campbell an advisory letter informing him that he must,
13   “comply with our Local Rules of Practice for the U.S. District Court District of Nevada” and that if he
14   wishes to proceed without paying a filing fee (in forma pauperis), he, “must complete an application to
15   proceed in forma pauperis on this Court’s approved form.” (ECF No. 2 at 1). Plaintiff has not to date
16   paid the filing fee or filed an in forma pauperis application.
17             The plaintiff is a self-represented litigant, so the Court will give him one final opportunity to
18   comply with this Court’s rules: plaintiff must either pay the filing fee or complete the in forma pauperis
19   application within 30 days of this Order or the Court will dismiss this case. If the plaintiff wishes to
20   proceed in forma pauperis and fills out the application, the Court will screen1 the complaint at that time.
21   //
22

23
     1
      Section 1915 requires that if the Court grants an application to proceed in forma pauperis, the Court must review
24   plaintiffs’ complaint to determine whether the complaint is frivolous, malicious, fails to state a claim on which the
     Court may grant relief, or if the complaint seeks damages against a defendant who is immune from that relief. 28
25   U.S.C. § 1915(e)(2)(B).

                                                              1
            Case 2:17-cv-01446-JCM-VCF Document 3 Filed 05/06/20 Page 2 of 2




1           Accordingly,

2           IT IS ORDERED that plaintiff Nathan Campbell has until Friday, June 5, 2020 to either pay the

3    filing fee or file an in forma pauperis application on this Court’s approved form. Failure to pay the filing

4    fee or file the in forma pauperis application will result in dismissal.

5           IT IS FURTHER ORDERED that if the plaintiff does not pay the filing fee, but timely files an in

6    forma pauperis application, the Clerk of the Court is directed NOT to issue summons or file the

7    Complaint. The Court will screen the complaint at that time.

8                                                      NOTICE
9
            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
10
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
11
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
12
     may determine that an appeal has been waived due to the failure to file objections within the specified
13
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
14
     objections within the specified time and (2) failure to properly address and brief the objectionable issues
15
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
16

17   District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.

18   Dist., 708 F.2d 452, 454 (9th Cir. 1983). Pursuant to LR IA 3-1, plaintiffs must immediately file written

19   notification with the court of any change of address. The notification must include proof of service upon

20   each opposing party’s attorney, or upon the opposing party if the party is unrepresented by counsel.
21   Failure to comply with this rule may result in dismissal of the action.
22
            DATED this 6th day of May 2020.
23
                                                                    _________________________
24
                                                                    CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
25

                                                           2
